Citation Nr: 9900201	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  93-06 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (1998).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from May 1943 to September 
1945.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a January 1991 RO rating decision that denied 
the appellants claim of service connection for the cause of 
the veterans death.  Also in this decision entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 was denied.  This 
matter was previously before the Board in March 1995 at which 
time it was remanded to the RO for further development.  

At the time of the Boards review of this claim in March 
1995, the issue of entitlement to waiver of recovery of an 
overpayment for improved pension benefits was addressed.  
Since a waiver for the total indebtedness created by the 
overpayment was subsequently granted by the RO in October 
1996, this issue is no longer on appeal.



CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veterans service-connected 
residuals of a gunshot wound to the chest contributed to his 
death.  More specifically, she asserts that this service-
connected disability lowered the veterans resistance and 
made him susceptible to pneumonia.  She also asserts that the 
veterans surgery in service for the gunshot wound worsened 
his artery condition which, in turn, led to fatal lung shock.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellants claim of 
service connection for the cause of the veterans death is 
not well grounded.  It is also the decision of the Board that 
the evidence does not support the appellants claim for DIC 
benefits under 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1990, of cardiac 
arrhythmia due to hyperkalemia due to acute renal failure.  
Other significant unrelated conditions that contributed to 
the veterans death were sepsis, shock lung and 
cerebrovascular accident.

2.  At the time of the veterans death service connection was 
in effect for anxiety with depression, 50 percent disabling, 
residuals of gunshot wound to the left chest with adhesions 
at base of the left lung, 40 percent disabling, and burn 
scars of the right hand, 10 percent disabling.  

3.  No medical evidence has been presented that attributes 
the onset of cardiac arrhythmia, hyperkalemia, acute renal 
failure, sepsis, shock lung or cerebrovascular accident 
to military service or to the veterans already service-
connected residuals of gunshot wound to the upper left chest, 
anxiety with depression or burn scars of the right hand.

4.  No medical evidence has been presented to show that the 
veterans service-connected residuals of gunshot wound to the 
upper left chest, anxiety with depression or burn scars of 
the right hand, or treatment therefore, played any role in 
the veterans death.

5.  The veteran was not continuously rated totally disabled 
by a service-connected disability for a period of 10 or more 
years immediately preceding his death, or rated 100 percent 
disabled for a period of not less than five years commencing 
the date of discharge from service.


CONCLUSIONS OF LAW

1.  The appellants claim of service connection for the cause 
of the veterans death is not well grounded.  38 U.S.C.A. 
§§ 1110, 1310, 5107, 7104 (West 1991); 38 C.F.R. § 3.312 
(1998).

2.  The criteria for dependency and indemnity compensation 
benefits based on a total disability rating due to service-
connected disability at the time of the veterans death have 
not been met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§ 3.22 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veterans service medical records show that he was 
treated for stomatitis, Vincents, generalized, of moderate 
severity in June 1943.  He was also treated for a common cold 
in September 1943.  In June 1944 he was hospitalized for 
first and second degree burns to the face, neck, hands, 
forearms,  right buttock and right thigh.  Also at this time 
the veteran was diagnosed as having hepatitis.

A March 1945 service medical record shows that while in 
combat the veteran was hit by 88 millimeter shell fragments 
that entered the left post axillary line.  A thoracotomy was 
performed anteriorly at that time and two shell fragments 
were removed from the veterans left lung.  The veteran was 
also found by X-ray to have a comminuted fracture of the 3rd 
left rib and considerable thickening at the base along the 
left chest wall.  He was further found to have 
hemopneumothorax, left, that was moderately severe.

In April 1945 the veteran was admitted to a hospital due to 
complaints of a sticking pain in the anterior chest which was 
aggravated by lying on the left chest or moving the left arm 
through a wide range of motion.  He also complained of 
shortness of breath on exertion.  An impression was given of 
injury, secondary result of, wound, penetrating, severe left 
chest, posterior axillary line, 3rd and 9th rib level, WIA 
shell, high explosive, March 1945, and Hemothorax, left, 
manifested by occasional sharp, sticking pain in the left 
chest, anterior, and generalized body weakness, mild.  He was 
seen in consultation in June 1945 due to a very nervous tense 
feeling that he had had ever since being wounded in the chest 
in March 1945.  He was diagnosed as having anxiety state, 
moderate, precipitated by combat experience.  

In September 1945 the veteran was found by a Board of 
Officers to be incapacitated for further military duty and 
was given a Certificate of Disability Discharge.

In October 1945 the veteran was determined to be 100 percent 
disabled due to his nervous condition and gunshot wound to 
the chest.  In May 1946 this rating was reduced to 40 
percent, with a 30 percent assignment for anxiety neurosis, 
and a 10 percent assignment for residuals of a gunshot wound 
to the chest.

In a June 1947 rating decision, the RO increased the 
veterans service-connected lung disability to 20 percent, 
and assigned a 10 percent evaluation for burn scars to the 
right hand.

In September 1975 the veteran was hospitalized with a 
diagnosis of aortoiliac stenosis.  He underwent resection of 
his infrarenal aorta with proximate aortic endarterectomy 
with an aortobilateral femoral graft and inferior vena cava 
clipping.

The record contains VA psychiatric treatment records from the 
late 1970s and early 1980s.

In June 1981 the veteran was admitted to a private hospital 
where he was found to have an abscess of the abdominal wall.  
A resection of the abdominal wall abscess was performed.

The veteran underwent a VA psychiatric examination in March 
1983 and was diagnosed as having anxiety with depression.  

Also in March 1983 the veteran underwent a VA chest 
examination where he complained of frequent congestion in his 
chest, shortness of breath on exertion, and chest pain in the 
area of the gunshot wound.  It was noted that he had no 
history of pulmonary tuberculosis or chronic obstructive 
pulmonary disease.  A chest X-ray revealed mild diffuse 
fibrosis in the lung fields and a small calcified granuloma 
in the left lower lobe.  Pleural thickening and adhesions 
were also noted that obliterated the left costophrenic angle 
with resultant elevation of the left hemidiaphragm due to the 
pleural adhesion, at the left lateral costophrenic angle.  
The veteran was given a diagnosis of residuals of gunshot 
wound, left chest, post operative, with adhesions of base of 
left lung, with subjective symptoms.  He was also diagnosed 
as having small calcified granuloma in the left lower lung.

On file is a VA psychiatric examination report dated in 
November 1983 which reflects a diagnosis of anxiety with 
depression.

According to a March 1984 letter from the veterans private 
physician, the veterans problems included status post 
aortofemoral bifurcation graft, aortic endarterectomy 
inferior vena cava clipping Leriche syndrome, a psychiatric 
condition, degenerative arthritis, cervical spine, lumbar 
disc compression syndrome, post laminectomy, 1974, peripheral 
arterial occlusive disease, hiatal hernia and chronic peptic 
ulcer disease.

In May 1985 the veteran was hospitalized for six days for 
benign prostatic hyperplasia and acute and chronic 
prostatitis.  During the course of his hospitalization a 
cystoscopy was performed.

On file is a February 1987 consultation report from a 
vascular surgeon who stated that the veteran underwent aortic 
aneurysmectomy in 1973 and had some degree of arterial 
occlusive disease in the right leg.  He also stated that the 
veteran had complete occlusion of the right internal carotid 
artery.  Surgery was not recommended.

A March 1987 letter is on file from a private neurologist 
which shows treatment for seizures.  It also shows that the 
veteran was shown by cerebral arteriogram in January 1987 to 
have complete occlusion of the right internal carotid artery 
and ulcerate plaque without significant stenosis at the left 
carotid bifurcation.  

At a VA examination in October 1987 the veteran complained of 
extreme shortness of breath and an inability to walk very 
far.  He also complained of an occasional sharp pain on the 
left side of his chest with or without applying pressure.  He 
reported not working since 1981 due to his multiple medical 
problems.  He was diagnosed as having residual of gunshot 
wound to the left chest with lung adhesions, pleural 
thickening adjacent to the right, mid and lower lung fields 
and interstitial fibrosis of the lower lung field.

A VA psychiatric examination was performed in October 
1987which resulted in a diagnosis of anxiety with depression 
that was associated with the aging process.

The veteran underwent a chest X-ray at a VA medical facility 
in December 1987.  Results revealed a small, calcified 
granuloma in the left base and pleural thickening at the 
right base which had been present since November 1983.  There 
was a lesser degree of pleural thickening at the left basilar 
region.  

In July 1990 the veteran underwent a prostatic ultrasound.  
An impression was given of benign prostatic hyperplasia, 
post-TUR.  There was no evidence of persistent hypoechoic 
change in either transaxial or longitudinal projection.

The veterans terminal medical records show that he was 
admitted to a private hospital on November 26, 1990, due to 
cellulitis of the left ankle.  It was noted that he had a 
four to five day history of sharp, substernal chest pain that 
had occurred with exercise.  Additionally, he had developed 
severe pain in the left hip.  It was also noted that he had 
had severe hypertension and COPD for many years, and renal 
failure with less than ten percent function of the right 
kidney.  It was further noted that the veteran was status 
post AF bypass bilaterally, status post lumbar laminectomy, 
and status post melanoma excision of the forehead.  On 
admission the veterans lungs were clear.  A chest X-ray 
revealed chronic basilar interstitial fibrosis and old 
pleural scarring on the left.  No active chest disease was 
suspected. The bilateral pleural scarring that was found was 
noted to be small and related to the veterans status post 
gunshot wound to the chest.  On November 28, 1990, an 
abdominal ultrasound was performed revealing a very large 
abdominal aortic aneurysm.  An abdominal aortogram was 
performed on November 30, 1990.  The veteran underwent 
surgery due to the aortic aneurysm on December 3, 1990 and 
was alert postoperatively, but suddenly developed a left 
hemiplegia and went into pulmonary edema on December 3, 1990.  
Thereafter, he developed a bilateral diffuse pulmonary 
infiltrate and suffered a cerebrovascular accident.

A December 7, 1990, hospital consultation report contains an 
impression of acute, intrinsic renal failure secondary to 
acute stress in patient with solitary functional kidney by 
history.  Presently in a nonoliguric state.  An impression 
was also given of status post cerebrovascular accident, 
excision of false abdominal aneurysm, pneumonitis and slight 
increased extracellular fluid volume.  

According to a December 11, 1990, hospital consultation 
report, the veteran had chronic lung disease and was a 
smoker.

A chest x-ray taken on December 14, 1990 was interpreted as 
showing severe congestive failure and diffuse pulmonary 
infiltrates.  Also on December 14, 1990, a tracheostomy was 
performed due to respiratory insufficiency secondary to 
cerebrovascular accident.  A later chest X-ray was taken on 
December 25, 1990, revealing no interval change with a 
diffuse bilateral infiltrate process with a differential 
between pneumonia adult respiratory distress syndrome or 
severe congestive heart failure.  

The veteran died on December [redacted], 1990.  

According to the December 1990 discharge summary, the veteran 
had been diagnosed as having cellulitis of the foot, 
cerebrovascular accident, respiratory failure, abdominal 
aortic aneurysm, lower extremity aneurysm, atherosclerosis, 
extremity, hypopotassemia, post hemophagic anemia, 
arthropathy, acute renal failure, abdominal hyperkalemia, 
hypertension, and surgical complications including 
respiratory system pneumonia and congestive heart failure.

The veterans certified death certificate shows that the 
immediate cause of death was cardiac arrhythmia, due to 
hyperkalemia, due to acute renal failure.  Other conditions 
that contributed to death, but not related to these above-
noted conditions include sepsis, shock lung and 
cerebrovascular accident.  The death certificate also shows 
that an autopsy was not performed on the veteran.

In January 1991 the appellant filed a claim of service 
connection for the cause of the veterans death.  This claim 
was denied by the RO in January 1991.

In a June 1991 substantive appeal, the appellant stated that 
the veterans surgery in service caused continuous and 
chronic problems and a worsened artery condition.  She also 
stated that the worsened artery condition was part of the 
reason that the veteran suffered lung shock and pointed out 
that lung shock was a contributing factor of the veterans 
death.  She stated that it was her belief that the veterans 
surgery (in service) left him susceptible to aneurysms which 
he experienced throughout his life and at the time of his 
death.

At a hearing before a local hearing officer in August 1991, 
the appellant testified that a number of medical records show 
that the veterans lung problems were a contributing factor 
in his death.  She said that he had been short of breath and 
could not breathe lying down.  She said that he slept in a 
night recliner.  She also said that prior to his 
hospitalization the veteran complained of sharp pain in his 
chest area.  She said that the veterans service-connected 
residuals of a gunshot wound to the chest lowered his 
resistance and made him susceptible to pneumonia.

In August 1991 the RO received a letter from a private 
physician who said that he had treated the veteran from May 
1978 until his death in December 1990.  He said that during 
the period of treatment the veteran had had severe 
hypertension, chronic obstructive pulmonary disease (COPD), 
generalized atherosclerosis, HCVD, congestive heart failure, 
seizure disorder, carotid artery occlusive disease, severe 
peripheral arterial occlusive disease, status post shrapnel 
wound to myocardium, status post aorta-femoral by-pass graft, 
status post lumbar laminectomy and chronic anxiety and 
depression, severe. 

In November 1996 the RO forwarded the veterans claims file 
to a VA physician for review and an opinion as to whether the 
veterans service-connected residuals of a gunshot wound to 
the left chest with adhesions at the base of the left lung 
contributed to his death.  The physician was also asked to 
provide an opinion as to whether the veterans service-
connected condition caused any condition which caused the 
veterans death. 

The veterans claims file was reviewed by two VA physicians 
in November 1996. Upon review, the physicians stated that the 
veterans shrapnel wounds from service were not causally 
related to his death.  They said that he had numerous serious 
health problems, but that the immediate cause of death was 
the cardiovascular complications that developed after an 
abdominal aneurysmectomy.  They said that the veterans 
terminal cardiovascular complications were unrelated to the 
residual pleural thickening and adhesions in the left 
costovertebral angle.  

In an October 1997 statement, the appellant stated that she 
believed that the gunshot wound to the veterans chest 
damaged his lungs and arteries, and thus contributed to the 
aortic aneurysm.

In another October 1997 statement, the appellant requested 
that the veterans claims file be reviewed by a vascular 
surgeon.  She said that such a physician would be better 
qualified to make a judgment regarding her claim.  She also 
said that the veteran had been told by his private physician 
at the time his aneurysm was discovered that his problems 
would have begun when his chest cavity was open on the 
battlefield, and that the trauma would have affected his 
arteries.  

In October 1997 additional records were obtained by the 
veterans private physician.  

Pursuant to the appellants request, the veterans claims 
file was reviewed by a Board Certified VA surgeon in August 
1988.  In his report, the surgeon noted that the veteran had 
sustained a left hemothorax in service and underwent an 
anterior left thoracotomy with removal of two shell fragments 
from the left lung with residuals of service-connected 
adhesions at the base of the left lung.  He also noted that 
in December 1990 the veteran underwent the excision of a 
pseudoaneurysm of the abdominal aorta and that the surgery 
was complicated by retroperitoneal bleeding, hypotension, 
renal failure and a stroke.  He said that the veteran also 
developed adult respiratory distress syndrome (ARDS).  He 
opined that the veterans service-connected condition did not 
cause any condition which contributed to the veterans death.  
He said that the death was due to the acute complications 
that followed the surgery, mainly the acute renal failure and 
ARDS.  He said that these conditions alone carried a high 
postoperative mortality and that the rule for both conditions 
together was nearly 100 percent mortality.


II.  Legal Analysis

A. Cause of Death

The threshold question to be answered is whether the 
appellant has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Section 5107 provides that the claimants submission 
of a well grounded claim gives rise to VAs duty to assist 
and to adjudicate the claim.  Id.  A well grounded claim is 
defined as a plausible claim, one which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of 
service connection for the cause of the veterans death, this 
means that evidence must be presented which in some fashion 
links the fatal disease to a period of military service or to 
an already service-connected disability.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 (1998); 
Ruiz v. Gober, 10 Vet.App. 352 (1997).  In short, evidence 
must be presented which shows that a service-connected 
disability is either the principal or contributory cause of 
death.  § 3.312.  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  § 3.312.  A contributory cause of death must be 
causally connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  Id.

The veterans death certificate shows that he died of cardiac 
arrhythmia due to hyperkalemia due to renal failure.  It also 
shows that sepsis, shock lung and cerebrovascular accident 
contributed to his death, but were not related to these 
above-noted conditions.  While the appellant contends that 
the veterans service-connected residuals of a gunshot wound 
to the chest with pleural adhesions contributed to his death, 
she has not submitted any cognizable evidence to support this 
contention.  There is no indication in the record that the 
veterans fatal disabilities arose in service, nor is there 
competent medical authority that provides a nexus between the 
veterans cause of death and his service-connected 
disabilities.  The appellants statements and testimony that 
there is such a nexus has been considered, but her opinion is 
mere speculation and conjecture and does not rise to the 
level of a plausible claim.  This is so because the appellant 
is a layman and has no competence to render an opinion on 
medical matters.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992). 

The appellant also asserts that the veteran was told by a 
physician at the time an aneurysm was discovered that his 
problems would have begun when his chest cavity was opened on 
the battlefield.  Her assertion of what a doctor purportedly 
told the veteran is simply too attenuated and inherently 
unreliable to constitute medical evidence sufficient to 
well ground the claim.  Dean v. Brown, 8 Vet.App. 449 (1995).  
This assertion is also not supported by the medical evidence 
and, in fact, there is medical evidence to the contrary.  In 
November 1996, in order to assure fairness to the appellant, 
the veterans claims file was reviewed by two VA examiners 
who stated that the shrapnel wounds to the veterans upper 
chest area in service was not causally related to his death.  
They stated that the immediate causes of death were the 
veterans cardiovascular complications that developed after 
an abdominal aneurecctomy and that these complications were 
unrelated to the residual pleural thickening and adhesions in 
the left costovertebral angle.  At the request of the 
appellant, the veterans claims file was reviewed by a VA 
Board Certified surgeon in August 1998.  The surgeon stated 
that residuals of the veterans service-connected left lung 
disability did not cause any condition which contributed to 
his death.  He also stated that his death was due to acute 
complications that followed his operation in December 1990, 
mainly the acute renal failure and ARDS.  He said that these 
conditions alone carried a high postoperative mortality and 
together, the rule was a nearly 100 percent mortality. 

Because the appellant has not submitted competent evidence 
that the veterans service-connected residuals of a gunshot 
wound to the chest with pleural adhesions, or anxiety with 
depression, or burn scars to the right hand contributed to 
his death, or that his fatal disabilities as noted on his 
death certificate are etiologically related, or caused by 
such service or service-connected disabilities, her claim of 
service connection for the cause of the veterans death is 
implausible and must be denied as not well grounded.



B.  DIC Benefits under 38 U.S.C.A. § 1318 (West 1991)

The question remaining is whether death benefits under 
38 U.S.C.A. § 1318 are warranted.  To establish such 
entitlement, it is required that the veteran had been in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability that was 
continuously rated totally disabling, on a schedular or 
unemployability basis, for a period of 10 or more years 
immediately preceding his death; or, if rated totally 
disabling for a lesser period, was so rated continuously for 
a period of not less than five years from the date of the 
veterans discharge or release from active duty.  38 U.S.C.A. 
§ 1318(b) (West 1991).  

In the instant case, the veteran was rated as being 100 
percent disabled for his service-connected psychiatric 
disability and gunshot wound residuals from the date of his 
September 1945 discharge.  However, this rating was reduced 
to 40 percent disabling in April 1946, and thus was not in 
effect for five years.  The veteran was not thereafter in 
receipt of a 100 percent schedular rating or unemployability 
benefits.  As the veteran was not in receipt of, or entitled 
to receive, compensation for a service-connected disability 
at the total disability rating continuously for 10 years 
immediately preceding his death, or for five years 
continuously from the date of discharge from service, the 
provisions of § 1318 have not been met.  Consequently, DIC 
benefits under § 1318 are not warranted.





ORDER

The appellants claim of entitlement to service connection 
for the cause of the veterans death is denied.

The claim of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 (West 1991) is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
